Citation Nr: 1501039	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-39 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a lumbosacral spine disability. 

2.  Entitlement to service connection for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969, from July 1991 to April 1992, from December 2003 to March 2005, and from April 2005 to July 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  From July 28, 2008 to June 10, 2009, a lumbosacral spine disability was manifested by forward flexion of 0 to 90 degrees with pain starting at 40 degrees.    

2.  As of June 10, 2009, a lumbosacral spine disability was manifested by localized tenderness not resulting in abnormal gait or abnormal spinal contour; forward flexion was 0 to 90 degrees without pain, extension was 0 to 30 degrees, right and left lateral rotation and flexion were 0-30.  

3.  The Veteran's hemorrhoids had their onset during his active service.  


CONCLUSION OF LAW

1.  From July 28, 2008 to June 10, 2009, the criteria for a 20 percent disability rating for a lumbosacral disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5235 to 5243 (2014). 

2.  As of June 10, 2009, the criteria for a rating in excess of ten percent for a lumbosacral disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5235 to 5243 (2014).

3.  The criteria for service connection for hemorrhoids have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  

All issues derive from the original claim of entitlement to service connection received in September 2007.  That claim was filed pursuant to the Benefits Delivery at Discharge (BDD) program.  Adequate notice for all issues on appeal was provided at that time.  Further, all necessary development has been undertaken. All identified medical evidence has been obtained, including the Veteran's service treatment records. Additionally, the Veteran was provided examination in February 2008, prior to discharge and again in June 2009, December 2011, and March 2013. The Board finds these examinations adequate as they considered the Veteran's statements, reviewed his records and made findings necessary to evaluate the claim.
 
II. Increased Rating

The RO granted service connection to the Veteran for degenerative disc disease in January 2009, and a disability rating of ten percent was assigned effective July 28, 2008, the day after separation from active duty 38 C.F.R. §3.400(b)(2) (2014).  The Veteran appealed that decision for a higher rating in his February 2009 notice of disagreement (NOD).  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating musculoskeletal or joint disabilities that are at least partly rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis, so must be considered when raised by the claimant or reasonably by the record, even in non-arthritis contexts.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Moreover, the Court has clarified that, although pain may be a cause or manifestation of functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id.; see 38 C.F.R. § 4.40.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  Under the General Rating Formula, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 225 degrees; or when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a. 
From July 28, 2008 to June 10, 2009

The Veteran underwent an examination in February 2008 pursuant to his BDD application, where his lumbar spine was examined.  Forward flexion was 0 to 90 degrees, extension was 0 to 25, right and left lateral flexion and rotation was 0 to 30 degrees.  The examiner noted that on repeated testing, the Veteran experienced pain on flexion starting at 40 degrees, continued to the end with no further decrease, pain on extension toward the end with no further decrease, and pain on the rest of the movements from beginning to end with no further decrease.  Examination revealed tenderness over the lumbar spine area.

Based off this report, the Veteran qualifies for a 20 percent evaluation starting July 28, 2009, the day after separation from active duty.  38 C.F.R. §3.400(b) (2) (2014).  The Veteran experienced pain at forward flexion of 40 degrees upon repeated testing during the February 2008 examination.  His range of motion value of flexion was between 30 and 60 degrees, falling within the 20 percent evaluation parameters set forth in the General Rating Formula.  

There is no other evidence during the period between July 2008 and June 2009 that would indicate a rating other than 20 percent for the Veteran's lumbosacral disability.  Moreover, with regard to functional loss, the Board notes that the assigned 20 percent evaluation incorporates compensation for painful motion and there was no evidence of functional loss due to weakness, fatigability, incoordination or weakened movement. Thus, additional compensation under sections 4.40, 4.45, and 4.59 is not warranted.

Accordingly, the Board finds that the criteria for a rating of 20 percent, but not higher from July 28, 2008 to June 10, 2009, is warranted.  However, the preponderance of the evidence is against the assignment of a higher rating.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of June 10, 2009

After service, the Veteran presented in June 2009 at a VA examination for his back claim.  Examination revealed tenderness in the lower lumbar area without spasm.  Forward flexion was 0 to 90 degrees without pain, extension was 0 to 30 degrees with pain, right and left lateral rotation and flexion were 0-30 without pain, but there was tightness in the left lateral rotation of 0 to 30 degrees.  The examiner noted that there was no additional limitation of range of motion values following repetitive use; however, he did note increased pain without further loss of motion.  He provided a diagnosis of myofascial lumbar syndrome secondary to degenerative disc disease at L4 through S1 levels.  

VA administered an additional spine examination in December 2011 to help further the Veteran's appeal.  Forward flexion was 0 to 90 degrees with no pain, extension was 0 to 30 degrees with no pain, right and left lateral flexion and rotation was 0 to 30 degrees with no pain.  Significantly, the examiner asserted that the Veteran suffered no functional loss or impairment of the thoracolumbar spine due to a lumbar disability.  However, localized tenderness or pain to palpitation for joints of the thoracolumbar spine was noted.  

In another VA examination in March 2013, the examiner reviewed the Veteran's claims file, and provided a diagnosis of degenerative disc disease.  The Veteran reported "heavy dull pain" in the lumbar spine, stiffness after prolonged periods of inactivity, numbness over the upper thighs when driving long distances, and flare-ups that cause decreased mobility.  Upon examination, the range of motion values were 90 degrees without pain for forward flexion, 30 degrees with no pain  for extension, 30 degrees with no pain for right and left lateral flexion, and 30 degrees with no pain for right and left lateral rotation.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation in range of motion.  The Veteran had superficial tenderness to palpitation over the thoracolumbar spinous processes.  

The evidence shows that the Veteran's range of motion values for his thoracolumbar spine since June 10, 2009, do not warrant a 20 percent evaluation.  Forward flexion in the June 2009, December 2011, and March 2013 examinations was 0 to 90 degrees without pain, and the combined range of motion from these examinations exceeded 120 degrees.  Indeed, the range of motion values exceeded the values specified for a ten percent evaluation.  Further, none of the VA examinations report the Veteran having an abnormal gait as a result of his lumbar spine disability.  It is apparent, however, that throughout the appeal period, the Veteran has had localized tenderness not resulting in abnormal gait or abnormal spinal contour.  As this is one of the criteria for a ten percent evaluation, that evaluation is appropriate.  A 20 percent evaluation is not appropriate because the Veteran's lumbar spine range of motion values exceed those applicable to a 20 percent evaluation, and the Veteran does not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.   Discussion of a higher disability rating than 20 percent under the General Rating Formula is not necessary.   

With regard to functional loss during the period from June 2009, the Board notes that the Veteran's primary complaint has been pain, but that pain on motion is being compensated by the current 10 percent evaluation that has been assigned. The examinations and evidence of record fail to demonstrate incoordination, fatigue, weakness, or lack of endurance or flare-ups of sufficient severity that would render additional compensation under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, appropriate.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent as of June 10, 2009, for a lumbosacral disability.  Therefore, the appeal as to this time period must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran filed his claim of entitlement to service connection for hemorrhoids in January 2008.  

After reviewing the Veteran's statements and the relevant documents of record, the Board concludes that service connection for hemorrhoids is warranted, and the appeal as to this issue must be granted.  

The Veteran has satisfied the first element of service connection.  He currently has recurrent hemorrhoids.  In an April 2011 VA examination, the Veteran reported rectal bleeding every day, bloody stools, and rectal burning.  Examination revealed two large external hemorrhoids to the left of the rectal opening.  This is clearly favorable evidence of a current disability.  Thus the Board finds that the first element of service connection is met.  

The Veteran also satisfies the second element of service connection.  In a June 2006 Report of Medical History completed during his last period of active duty, the Veteran reported a history of "rectal disease, hemorrhoids or blood from the rectum."  He subsequently filed his claim for hemorrhoids in January 2008.  An examination in February 2008 did not reveal current external hemorrhoids, but April 2008 notes from the Veteran's service treatment records (STRs) document the Veteran presenting with rectal bleeding and bloody stools.  The Veteran received a colonoscopy in which two polyps were found in the descending colon.  Finally, notes from the physical evaluation board proceedings document a diagnosis of hemorrhoids before the Veteran's separation from service in July 2008.  Thus, the Board concludes that the second element of service connection is met.  

In his April 2011 examination, the Veteran reported never being treated by medical professionals for his hemorrhoid condition.  He also informed the examiner that he had been treating himself with Preparation H over the years.  The examiner noted that hemorrhoids are mentioned in the record, but because it was only treated by the Veteran, it was less likely as not related to the military.  The Board finds this opinion inadequate and of little probative value.  The April 2011 examiner provided a nexus opinion based on the absence of "professional" treatment for hemorrhoids, but did not comment on the Veteran's reported symptoms of rectal bleeding and bloody stools and his reported self-treatment with over the counter medications.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (opinion is inadequate where examiner relies on absence of in service treatment and does not address lay assertions of in service injury).  

Conversely, the Veteran's claim that he has had hemorrhoids since service is competent and credible.  The diagnosis of hemorrhoids was assigned by a medical professional post-service in April 2011, and the Veteran is competent to report that he had experienced the same symptoms since service.  There is a recurrent history of reports, symptoms, and diagnoses of hemorrhoids in and since service.  Therefore, the evidence of record suggests that the Veteran's report of the recurrent symptoms and chronicity of hemorrhoids is credible.  Since there is competent and credible evidence linking the Veteran's current disability with service, the Board finds that the third element of service connection is met.  

Hence, regarding the nexus element, the Veteran is competent to report that he has experienced hemorrhoid symptoms since his service.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, the Board cannot conclude that the Veteran is other than credible.  The record demonstrates the presence of recurrent hemorrhoids in and since service, and a diagnosis of the same in April 2011. The Board has weighed the evidence of record and finds that, resolving reasonable doubt in the Veteran's favor, service connection for hemorrhoids is warranted.  

ORDER

Entitlement to rating of 20 percent, but not higher, for a lumbosacral disability for the period from July 28, 2008 to June 10, 2009, is granted.  

Entitlement to a rating in excess of 10 percent for a lumbosacral disability for the period starting June 10, 2009 is denied.  

Entitlement to service connection for hemorrhoids is granted.  


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


